Determination of respondent Police Commissioner, dated July 17, 2002, which dismissed petitioner from her position as police officer, unanimously confirmed, the petition denied and the proceeding (transferred to this Court by order of Supreme Court, New York County [Rosalyn Richter, J.], entered April 10, 2003) dismissed, without costs.
The administrative determination that petitioner knowingly *286associated with a person she had reason to believe was engaged in criminal activity was supported by substantial evidence, including, in particular, petitioner’s own testimony in her official interview and at the administrative hearing (see Matter of Richardson v Safir, 258 AD2d 328 [1999]). No basis exists to disturb respondent’s credibility findings (Matter of Berenhaus v Ward, 70 NY2d 436, 443-444 [1987]).
We have considered petitioner’s argument that the penalty of dismissal is unduly harsh, and find it to be without merit. Concur—Mazzarelli, J.P., Sullivan, Friedman, Gonzalez and Catterson, JJ.